HEDRICK, Judge.
The Attorney General suggests, and we agree, that defendant’s counsel in the preparation of his brief and the record on appeal has failed to comply with the Rules of Practice in the Court of Appeals in that the exceptions and assignments of error are not set out in the brief and properly numbered with reference to the printed record as required by Rule 28. In addition, none of the exceptions noted in the record are numbered. Although the appeal is subject to dismissal for failure to comply with the Rules of Practice in the Court of Appeals, State v. Black, 7 N.C. App. 324, 172 S.E. 2d 217 (1970); Williford v. Williford, 10 N.C. App. 541, 179 S.E. 2d 118 (1971), we do not do so but consider the questions raised by the assignments of error.
*186The defendant assigns as error the court’s allowing the State to introduce into evidence the shotgun and shotgun shells found by Officer Hoppenjans in the defendant’s automobile. The defendant contends that the evidence regarding the shotgun and the shotgun shells was irrelevant and of no probative value and tended only to excite prejudice in the minds of the jury against the defendant. We do not agree. “In criminal cases every circumstance that is calculated to throw light upon the supposed crime is relevant and admissible if competent.” 2 Strong, N. C. Index 2d, Criminal Law, § 33, p. 531. All facts relevant to the proof of the defendant’s having committed the offense with which he is charged may be shown by evidence, otherwise competent, even though that evidence necessarily indicates the commission by him of another offense. State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954); State v. Atkinson, 275 N.C. 288, 167 S.E. 2d 241 (1969) ; State v. Engle, 5 N.C. App. 101, 167 S.E. 2d 864 (1969). We think the testimony and exhibits that the defendant had a loaded shotgun with extra shells in the automobile in which he attempted to escape from the scene of the crime charged in the bill of indictment were properly allowed into evidence as a relevant circumstance tending to throw light upon the crime charged. This assignment of error is overruled.
The defendant assigns as error the court’s denial of his motion for judgment as of nonsuit made at the close of all the evidence. When the evidence is considered in the light most favorable to the State, and giving it the benefit of every reasonable inference to be deduced therefrom, we hold it is sufficient to require the submission of the case to the jury.
We find the defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Mallard and Judge Graham concur.